
	
		I
		112th CONGRESS
		1st Session
		H. R. 2784
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Tonko (for
			 himself, Ms. Berkley, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the deployment of highly efficient combined heat and power property, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Innovative Energy Systems Act of
			 2011.
		2.Investment tax
			 credit for highly efficient combined heat and power system property
			(a)In
			 generalClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of subclause
			 (III), by redesignating subclause (IV) as subclause (V), and by inserting after
			 subclause (III) the following new subclause:
				
					(IV)energy property
				described in paragraph (3)(A)(viii),
				and
					.
			(b)Treated as
			 energy propertySubparagraph (A) of section 48(a)(3) of such Code
			 is amended by striking or at the end of clause (vi), by
			 inserting or at the end of clause (vii), and by adding at the
			 end the following new clause:
				
					(viii)highly efficient combined heat and power
				system
				property,
					.
			(c)Highly efficient
			 combined heat and power system propertySubsection (c) of section
			 48 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(5)Highly efficient
				combined heat and power system property
						(A)Highly efficient
				combined heat and power system propertyThe term highly
				efficient combined heat and power system property means property at an
				industrial, commercial, or institutional facility comprising a system
				which—
							(i)uses the same
				energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
							(ii)has a system
				design that provides an energy efficiency percentage of at least 70 percent,
				and
							(iii)is placed in
				service before January 1, 2017.
							(B)Limitation
							(i)In
				generalIn the case of highly efficient combined heat and power
				system property with an electrical capacity in excess of the applicable
				capacity, the credit under subsection (a)(1) (determined without regard to this
				paragraph) with respect to such property for the taxable year in which such
				property was placed in service shall not exceed the amount which bears the same
				ratio to such credit as the applicable capacity bears to the capacity of such
				property.
							(ii)Applicable
				capacityFor purposes of clause (i), the term applicable
				capacity means 25 megawatts or a mechanical energy capacity of more than
				34,000 horsepower or an equivalent combination of electrical and mechanical
				capacities.
							(C)Institutional
				facilityThe term institutional facility means a
				hospital or a facility of an educational organization described in section
				170(b)(1)(A)(ii).
						(D)Commercial
				facilityThe term commercial facility shall not
				include any facility of a utility.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
